On the fall circuit of 1831 a case agreed was submitted to Daniel, J., who gave judgment for the defendant, and the plaintiff appealed. It is not thought to be necessary to state the facts set forth in the case.
The case agreed by the parties is so imperfectly made up that we deem it improper to give an opinion upon the points made in it. If we should come to the conclusion that the plaintiff was entitled to a judgment, the case states no sum for which it should be entered. We cannot say that the slave concerning whom it is alleged the defendant made a false return is worth the sum claimed by the plaintiff. There is no verdict of the jury; no sum of money agreed by the parties that the judgment should be entered up for in case the plaintiff should be entitled to recover. The case is imperfect in another respect; it states that Stults and Hauser contracted with Wm. H. Sheppard for the slave in the county of Surry, but does not state whether the contract was then executed, by a delivery of the slave, or whether there was a bill of sale given in Surry, or whether the contract was barely executory. For these defects we think the judgment should be reversed and the case remanded.
PER CURIAM.                                 Judgment reversed.
Cited: Brown v. Kyle, 47 N.C. 444. *Page 335